Title: To Thomas Jefferson from George Jefferson, 30 June 1800
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir
Richmond 30th. June 1800

After meeting with repeated disappointments I at length succeeded in getting the Hhd: of lime, which I sent up on Friday last by Henderson’s boats.
The person of whom I got it promised to send in his bill but he has neglected to do so. he informed me it would be 5/. ⅌ bushl.

The long delayed business of the nail-rod is at length in a train to be settled—Mr. Nicolson having a week or two ago received a remittance from his friend in Carolina in a bill on New York at 60 days.
From your last letter upon this subject I conclude that I must have omitted to informe you that I was induced to put this business into Mr. N’s hands in consequence of my hearing that he was the agent of the underwriters on the vessel; together with my not having known any one else who had a correspondent in the place to which the vessel was carried.but for these reasons I should have preferred getting almost any other person to have negociated the business, and the event has shewn that my unwillingness to avail myself of his offer, was not without foundation.
I am Dear Sir Your Very humble servt.

Geo. Jefferson

